IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 112,762

                 In The Matter of the Estate of MICHAEL A. CLARE, Deceased.



                                   SYLLABUS BY THE COURT


1.
        Although K.S.A. 59-2204 requires that a petitioner in probate cause the matter to
be set for a hearing, the statute does not define the means for setting down a hearing. The
probate statutes do not require a written order setting a hearing.


2.
        A local court rule may not conflict with statutes or Supreme Court rules.


3.
        The validity of a local rule is subject to review for its reasonableness.


        Review of the judgment of the Court of Appeals in 51 Kan. App. 2d 886, 357 P.3d 303 (2015).
Appeal from Johnson District Court; MICHAEL P. JOYCE, judge. Opinion filed March 3, 2017. Judgment
of the Court of Appeals affirming the district court is reversed. Judgment of the district court is reversed.


        John W. Kurtz, of Hubbard & Kurtz, L.L.P., of Kansas City, Missouri, was on the brief for
appellant Jessica Kay Crosslin.


        Charles J. Andres, of Olathe, was on the brief for appellee Christine J. Clare.




                                                      1
The opinion of the court was delivered by


       ROSEN, J.: This appeal involves a claim against an estate under the Kansas
Probate Code. Because the decisions of the district court and the Court of Appeals
conflict with our holding in In re Estate of Rickabaugh, ___ Kan. ___, ___ P.3d ___
(No. 111,389, this day decided), we reverse both courts and remand for further
proceedings consistent with this opinion.


       On December 22, 2013, Michael A. Clare shot and killed his wife, Deborah Clare,
and then took his own life. He died intestate. The principal asset of his estate was a
$250,000 life insurance policy. Deborah was listed as the beneficiary, with Michael's
legal children listed as the contingent beneficiaries. However, Michael had no legal
children.


       Shirley R. Stockton was Michael Clare's mother. Christine J. Clare is the sister of
Shirley Stockton. Jessica Kay Crosslin is the biological daughter of Deborah Clare.


       Crosslin filed a petition for letters of administration on June 10, 2014. On June 16,
2014, Crosslin, through counsel, exchanged e-mails with Jodi Sullivan, an administrative
assistant for the district court, requesting a date for a hearing on the petition. Crosslin
chose July 21, 2014, at 9:30 a.m., as a hearing date and time, and Sullivan informed her
that she would "put it on our calendar." Sullivan subsequently entered that date and a
hearing time on the court's electronic docket sheet. Crosslin did not, however, submit an
order for hearing for signature, and no such order was issued. Crosslin subsequently
published a notice of hearing and notice to creditors in the Olathe News.


       On July 2, 2014, while that hearing was pending, Shirley Stockton filed a
nomination for Christine Clare to be issued letters of administration in Michael's estate.
Christine concurrently filed a petition for letters of administration. She also submitted an

                                               2
order for hearing, setting a hearing date of July 21, 2014, at 9:30 a.m., for the signature of
the court. On July 3, 2014, the judge signed the order, apparently through an assistant.


       Crosslin was appointed administrator of Deborah Clare's estate. Then, on August
25, 2014, the district court entered an order appointing Christine Clare administrator of
Michael Clare's estate.


       On September 24, 2014, the district court entered an order determining that
Crosslin had failed to commence proceedings in a timely fashion because she did not
procure an order of hearing. On September 26, 2014, Crosslin, both in her individual
capacity and as the administrator of the estate, filed a wrongful death action against
Michael Clare's estate; she also filed a timely notice of appeal to the Court of Appeals
from the September 24, 2014, order. The Court of Appeals panel affirmed the district
court, and this court granted review with respect to the single issue raised on appeal.


       Crosslin asks this court to determine whether the district court erred when it held
that she failed to satisfy a statutory time limitation for filing a claim against the estate
because she failed to obtain a written, signed judicial order setting the matter for hearing.


       The facts relating to this issue are uncontested. Application of legal principles to
undisputed facts involves questions of law subject to de novo review. See State v. Morris,
276 Kan. 11, 15, 72 P.3d 570 (2003).

       The governing statute regarding time limitations for claims against an intestate
estate is K.S.A. 59-2239(1). In relevant part, it states:


       "No creditor shall have any claim against or lien upon the property of a decedent other
       than liens existing at the date of the decedent's death, unless a petition is filed for the
       probate of the decedent's will pursuant to K.S.A. 59-2220 and amendments thereto or for
       the administration of the decedent's estate pursuant to K.S.A. 59-2219 and amendments

                                                      3
         thereto within six months after the death of the decedent and such creditor has exhibited
         the creditor's demand in the manner and within the time prescribed by this section, except
         as otherwise provided by this section." (Emphasis added.)


         As is the case with K.S.A. 59-617, which sets a time limitation for passing
property under a will and which was the subject of Rickabaugh, K.S.A. 59-2239(1)
requires only the filing of a petition in order to meet the time limitations. Neither statute
mentions a requirement of causing the setting of a hearing. Crosslin did all that she was
required to do under K.S.A. 59-2239(1): she filed a petition within 6 months of Clare's
death.


         K.S.A. 59-2204 further states that a party commences a probate proceeding by
filing a petition and then causing it to be set for hearing. The district court held that
Crosslin failed to cause her petition to be set for a hearing before the K.S.A. 59-2239(1)
statute of limitations expired. This was because Crosslin did not have the court enter a
written order for hearing.


         We held in Rickabaugh that the probate code does not require a particular
procedure for setting a hearing. Here, counsel corresponded with the court's
administrative assistant, who then set the hearing on the court calendar. The date and time
were entered into the district court's electronic docket. We must now consider whether
the rules of a particular district court may create a requirement that is absent in the
statute.


         The district court in Rickabaugh noted that different districts follow different
practices for setting hearings, and it found that the petitioners had complied with local
procedures by requesting that the court set the matter on its docket. The district court in
the present case, however, cited specific local rules with which Crosslin apparently did
not comply.


                                                     4
       Johnson County Local Court Probate Rule. 1(A)(1) states:


               "It shall be the duty of the filing attorney (or pro se petitioner) to obtain, at the
       time of the filing of the petition, a hearing date for the hearing of the petition filed, and to
       provide an 'Order of Hearing' presented to the Court for execution and filing, unless all
       appropriate documentation, including the entries of appearance, consents and waivers, are
       filed with the petition."


       Local Rule 1(A)(1)(a) states:


               "Commencement of any action requires both the filing of the petition and the
       obtaining of an 'Order for Hearing' (or equivalent). Just filing the petition will not result
       in the matter being scheduled for hearing and may result in substantial prejudice to the
       petitioning party."


       Local Rule 1(A)(3) states:


               "Any order that is for the purpose of scheduling only may be executed by the
       Court's AA and shall have the same effect as though signed by the Judge in person."


       A local rule may not conflict with statutes or Supreme Court rules. Supreme Court
Rule 105 (2015 Kan. Ct. R. Annot. 200). The validity of a local rule is also subject to
review for its reasonableness. See Frost v. Hardin, 218 Kan. 260, 264, 543 P.2d 941
(1975).


       As we note in Rickabaugh, both our statutes and our caselaw have applied
flexibility to the technical requirements for probate procedures. See, e.g., In re Estate of
Dumback, 195 Kan. 26, 28-29, 402 P.2d 779 (1965) (defect in notice of probate hearing
giving interested party 5 additional days beyond statutory limit did not go to jurisdiction


                                                      5
of court or render notice of hearing void); In re Estate of Garnand, 177 Kan. 168, 171-73,
277 P.2d 602 (1954) (defects in service and form of petition not jurisdictional and not
fatal to creditors' claims in probate). Reading an undefined requirement of "causing the
setting of a hearing" to equate with "obtaining an executed written order" and thereby
denying a creditor-claimant her day in court contradicts the principles of liberal
construction of the probate code.


       In addition, the local rules do not consistently preclude Crosslin from following
the procedures that she took. She communicated with the court, which informed her that
the matter had been set on a hearing docket. If the local rule required more from her, then
it should not have set the matter on the docket and should have informed her that she
needed to submit a written order. The court apparently did not follow its own rule. In
Rickabaugh, we warned against setting "traps" for attorneys, and this is precisely what
happened here.


       One local rule allowed a court administrative assistant to execute an order setting a
hearing. The Court of Appeals considered that rule irrelevant. To the statutory language
requiring "causing a hearing to be set" in order to commence a probate action the Court
of Appeals added language requiring orders for service of notice. It also noted that the
administrative assistant did not "execute" the order setting the hearing, apparently
because designating the docket date on the court calendar was a meaningless act unless
the assistant wrote her name on a document.


       Furthermore, here, as in Rickabaugh, the only possible claim of prejudice would
lie in lack of notice. The court had the matter on its docket, and the matter was set for
prompt hearing. But there is no assertion of prejudice in the present case. Crosslin
published notice, and Clare did not assert that the notice was defective. Keeping in mind
that even a technically defective notice does not inherently deprive a probate court of


                                              6
jurisdiction, the lower courts in this case appear to be fixing a nonexistent problem while
depriving a legitimate creditor-claimant of the opportunity to present her claim.


       Finally, the local rules conflict with the statutory requirements. As we held in
Rickabaugh, "setting for hearing" simply means that a court places a matter on its hearing
calendar. The probate court here placed Crosslin's petition on its calendar. It did so in a
timely fashion, which fulfilled the requirements of the statute. Had Crosslin taken the
same action under the same statute but in a different county she would have faced no
jurisdictional bar. A local rule that adds requirements to the statutory scheme and creates
jurisdictional obstacles conflicts with the State probate code and is therefore invalid.


       Our decision is consistent with the aim of the probate code:


                 "The purpose of the statutes with reference to estates of deceased persons is that
       their property may be gathered together, the assets collected, the debts paid, so that what
       remains may be delivered to the legatees, devisees, heirs and distributees, as the case may
       be. A comparatively speedy result is contemplated. The statutes of nonclaim require
       creditors to be vigilant and alert." Lane v. Estate of Wells, 150 Kan. 261, 263, 92 P.2d 9
       (1939).


       Permitting a party to initiate the setting of a hearing without the formality of a
signed order allows the probate process to move forward expeditiously, while adding a
requirement of a written order does not further the objectives of probate.


       The decision of the Court of Appeals affirming the district court is reversed. The
decision of the district court is reversed. The case is remanded to the district court for
further proceedings consistent with this opinion.




                                                      7